DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office Action is in response to amendment filed on 12/22/2020, claiming priority based on Chinese Application CN201611238245.3 having a priority date of 12/18/2016.  Claims 1-8 are pending in the present application, independent claims 1 and 5 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap et al. (US PGPUB 2005/0257020), in view of Bobroff et al. (US PGPUB 2014/0372723 A1).

As for claim 1, Kashyap teaches a multi-CPU system, comprising: 
multiple central processing units (CPUs) (Fig. 1 – processor 112); and 
a processor configured to: 
group resources of the multi-CPU system into a global resource pool [unallocated memory] and a plurality of local resource pools [resource…each logical partition], each of the local resource pools are in a one-to-one correspondence with respective one of the multiple CPUs (paragraph 10, resource are understood as including memory, with a global unallocated memory, and a plurality of local resource pools in the form of resource assigned to each of the logical partitions including memory (paragraph 4 and 10).  Examiner note as the pools are organized as local pools corresponding to each logical partition, the prior art teaches the processors/cpus and memory are logically partitioned into each logical partition (paragraph 4 and 10).  While the prior art does not explicitly state each local resource pools are in a one-to-one correspondence, prior art teaches allocation of memory resource into a logical partition, where the partition include processors (paragraph 10), wherein the number of processors to allocate to a logical partition can be any portion of available processors (paragraph 23).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application 
reclaim resources of each of the local resource pools into the global resource pool (paragraph 10, “…partition manager is enabled to reclaim the loaned selection ….), 
receive a first resource application request from a first CPU of the multiple CPUs (paragraph 12 and 25, “receive requests for borrowed…from any of the allocated LPARs…),
in response to the first resource application request, allocate a first resource to the first CPU from the global resource pool (paragraph 48).

While Kashyap reclaiming the resource of each of the local resource pool, and it is in response to any reason, including, but not limited to, needed for allocation to another partition (paragraphs 10, 8 and 42), which obviously is a form of an amount of resource level not met in existing pool that required reclamation from a local pool.  Nevertheless, in the interest of compact prosecution, examiner note Kashyap does not explicitly state in exact words determine that a quantity of available resources in the global resource pool is below a preset threshold, based on the determination, reclaim resources from all the LPARS into the global resource pool.

based on the determination, reclaim unallocated resources [Excess space] of all of the local resource pools, and place the unallocated resources into the global resource pool (paragraph 90, “find one or more LPARs with excess space…”  Claim 4 of the present application claims a resource balancing algorithm used for reclaiming resources, the specification teaches “determines …a quantity of reclaimed resources according to a resource balancing algorithm..” (paragraph 19).  Thus, the limitation is understood as a variety of different amounts can be reclaimed based on the algorithm, and in one or more instances, the amount can be determined to equal all the free excess memory of the local pools.  Here, similarly, Prior art teaches the method reclaims memory from one or more LPARs and place it to the free memory pool as needed, “enough memory cushion”.  Thus, it would be obvious to a person of ordinary skill in the art that the system is capable of reclaiming all the unallocated resources 
It would have been obvious to One of ordinary skill in the art before the effective filing date of the application to incorporate Bobroff’s teaching of determining a quantity of available resources in the global resource pool is below a preset threshold and based on the determination to perform resource reclaiming action from all the LPARs with excess memory to Kashyap with performing resource action including reclaiming resources of each of the local resource pools into the global resource pool accordingly because they are both directed toward resource management of global free memory pool and reclaimation of memory from lpars for redistribution to another lpar and because doing so improves the ability to reduce memory overload of individual lpars (paragraph 89).
 
As for claim 5, it contain similar limitations as claim 1 above.  Thus, it is rejected under the same rationales.

As for claim 4, Kashyap also teaches wherein the resources of each of the local resource pools are reclaimed into the global resource pool according to a resource 

As for claim 8, it contain similar limitations as claim 4 above.  Thus, it is rejected under the same rationales.

Claim 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap, Bobroff, in view of and Kelkar et al. (US PGPUB 2011/0213885).

As for claim 2, while Bobroff teaches when the global resource pool has more resources to redistribute to the local resource pools.  Kashyap and Bobroff do not explicitly teach determine that the quantity of available resources in the global resource pool is above or equal to the preset threshold, distribute the available resources in the global resource pool to each of the local resource pools.
However, Kelkar teaches a known method of resource management in a distributed, virtualized LPAR environment including also teaches determine that the quantity of available resources in the global resource pool is above or equal to the preset threshold (paragraph 6.  Increasing of resources (augmented or refreshed in prior art), is based on threshold level in one embodiment); and based on the determination, distribute the available resources in the global resource pool to each of the local resource pools (paragraph 6.  Examiner note, as explained in specification of present application, “distribute available resources to each local resource pool” require neither equal, nor touch each and every pool.  Specification, paragraph 44). This known 
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Kelkar would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kelkar to the teachings of Kashyap and Bobroff would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied before the filing of the present application shows the ability to incorporate such resource management features into similar systems.  Further, applying determining a quantity of available resources in the global resource pool is equal to or above a preset threshold and based on the determination to perform resource capacity allocation to local resource pools to Kashyap and Bobroff with performing resource action including reclaiming resources of each of the local resource pools into the global resource pool and redistribute the global resource pool resource to local resource pools accordingly, would have been recognized by those of ordinary skill in the art at the time of the filing of the application as resulting in an improved system that would allow improved dynamic resource allocation in a more automated manner that reduces human errors (Kelkar, paragraphs 2-4).

As for claim 6, it contain similar limitations as claim 2 above.  Thus, it is rejected under the same rationales.


As for claim 3, Kashyap also teaches wherein the processor is further configured to: receive a second resource application request from a second CPU of the multiple CPUs (paragraph 10 and 12); and in response to the second resource application request, allocate a resource to the second CPU from a resource pool corresponding to the second CPU (paragraph 10 and 12).
In addition, Bobroff teaches the same limitations (paragraphs 62-63.  The amount of resource given to the resource pool changes dynamically based on the workload’s current usage and predicted future usage.  Thus, it is obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize Bobroff’s workloads tasks (requests) execution’s resource requirements are satisfied by the locally allocated resource pool, because doing so can improve dynamically satisfying different resource usage needs by the workload at different times (paragraph 63)).

As for claim 7, it contain similar limitations as claim 3 above.  Thus, it is rejected under the same rationales.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Comments
	Examiner suggest applicant representative contact Examiner to discuss and review the Specification with a focus on identifying additional steps relevant to the invention to better move prosecution forward.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199